Exhibit 10.43




Mortgage Loan No. 16714
RECOURSE GUARANTY AGREEMENT
THIS RECOURSE GUARANTY AGREEMENT (this “Agreement”) is made as of November 29,
2016, by KILROY REALTY, L.P., a Delaware limited partnership (“Guarantor”), to
and for the benefit of MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, a
Massachusetts corporation (“Lender”) and, to the extent applicable under Article
13 of the Loan Agreement, Administrative Agent (as defined in the Loan
Agreement), and for the benefit of the other Lender Parties. As used in this
Agreement, “Lender Parties” shall mean Lender, Barings Real Estate Advisers LLC,
Barings Real Estate Advisers Inc., any present and future loan participants,
co-lenders, loan servicers, custodians and trustees, and each of their
respective directors, officers, employees, shareholders, agents, affiliates,
heirs, legal representatives, successors and assigns.
R E C I T A L S:
A.    KR WMC, LLC, a Delaware limited liability company (“Borrower”), and Lender
entered into that certain Loan Agreement of even date herewith (as the same may
be amended or modified from time to time, the “Loan Agreement”), which Loan
Agreement governs a loan (the “Loan”) in the stated principal amount of One
Hundred Seventy Million and No/100 Dollars ($170,000,000.00) made by Lender to
Borrower, which Loan is evidenced by that certain Promissory Note of even date
herewith (as the same may be amended or modified from time to time, the “Note”).
B.    The Loan is secured in part by Borrower’s interest in and to that certain
real property located in the City of Los Angeles, County of Los Angeles and
State of California, and more particularly described in Exhibit A attached to
the Mortgage described below (the “Premises”), as evidenced by (i) that certain
Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing (as the same may be amended or modified from time to time, the
“Mortgage”) with respect to the Premises, and (ii) that certain Assignment of
Leases and Rents (as the same may be amended or modified from time to time, the
“Assignment”) with respect to the Premises. Unless otherwise defined herein, all
initially capitalized terms shall have the respective meanings ascribed to such
terms in the Loan Agreement.
C.    Lender has required as a further condition to the making of the Loan to
Borrower that Guarantor guaranty payment of all amounts due under Section
11.1(c) of the Loan Agreement (the “Recourse Provision”).
D.    Guarantor is financially interested in Borrower and is materially
benefited by the consummation of the Loan and has agreed to unconditionally and
personally guarantee payment of all amounts due Lender under the Recourse
Provision.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged and in order to induce Lender to make the Loan
to Borrower, Guarantor, intending to be legally bound, hereby makes the
following representations and





--------------------------------------------------------------------------------





warranties to the Lender Parties and hereby covenants and agrees with the Lender
Parties as follows:
1.Guaranty. Notwithstanding any provision contained in the Loan Agreement, the
Note, Mortgage or any other Loan Document to the contrary, Guarantor absolutely,
irrevocably, and unconditionally guarantees to Lender and the Lender Parties
payment when due of all amounts due to Lender by Borrower pursuant to the
Recourse Provision (collectively, the “Guaranteed Obligations”). This Agreement
is a direct and primary obligation of Guarantor, and Guarantor’s obligations
hereunder are not as a surety. This is a guarantee of timely payment and
performance and not merely of collection. In the event of a default in payment
of any Guaranteed Obligation when due, Lender may institute a judicial
proceeding for the collection of the sums so due and unpaid, and may prosecute
such proceeding to judgment or final decree, and may enforce the same against
Guarantor and collect the moneys adjudged or decreed to be payable in the manner
provided by law out of the property of Guarantor, wherever situated.
2.    Guarantor’s Waiver of Notice. Guarantor absolutely, irrevocably and
unconditionally waives (a) notice of acceptance of this Agreement, (b) notice of
any payment, liability or obligation to which this Agreement may apply, (c)
presentment, demand of payment, protest, notice of dishonor or nonpayment of all
liabilities under this Agreement and any of the Loan Documents creating the
Guaranteed Obligations, and (d) notice of any suit or other action by Lender
against (including any notice from Lender to) any party liable under any Loan
Document or any property which may be security for the Loan.
3.    Lender’s Rights. Lender may at any time and from time to time without the
consent of, or notice to, Guarantor, without incurring any responsibility to
Guarantor and without impairing or releasing any of the obligations of Guarantor
hereunder, upon or without any terms or conditions and in whole or in part:
(a)    amend, modify, renew, supplement, extend (including extensions beyond the
original term) or accelerate any of the Loan Documents, including without
limitation, renew, alter or change the interest rate, manner, time, place or
terms of payment or performance of any of the Guaranteed Obligations, or any
liability incurred directly or indirectly in respect thereof, whereupon the
guaranty herein made shall apply to the Guaranteed Obligations as so changed,
extended, renewed or altered; provided that no amendment or modification of the
Recourse Provision shall be made without the Guarantor’s prior written consent;
(b)    sell, exchange, release, surrender, and in any manner and in any order
realize upon or otherwise deal with the Premises or any property at any time
directly and absolutely assigned or pledged or mortgaged to secure the Loan;
(c)    consent to the transfer of the Premises or any portion thereof or any
other Collateral described in the Loan Documents:
(d)    exercise or refrain from exercising any rights or remedies available to
Lender under the Loan Documents or pursuant to any applicable statute against
Borrower


 
2
 




--------------------------------------------------------------------------------




or any other person (including Guarantor) or otherwise act or refrain from
acting with regard to the Loan Documents, Guaranteed Obligations or this
Agreement;
(e)    settle or compromise any of the Indebtedness, any security therefor or
any liability (including any of those hereunder) incurred directly or indirectly
in respect thereof or hereof, and/or subordinate the payment of all or any part
thereof to the payment of any liability of Borrower (whether or not then due) to
creditors of Borrower other than Lender and Guarantor;
(f)    release or discharge Borrower from its liability under any of the Loan
Documents or release or discharge Guarantor or any endorser or any other party
at any time directly or contingently, liable for the repayment of the Loan or
any of Borrower’s other obligations under the Loan Documents;
(g)    apply any sums in whatever manner paid or realized to any liability or
liabilities of Borrower or Guarantor to Lender regardless of what liability or
liabilities of Borrower or Guarantor remain unpaid;
(h)    consent to or waive any breach of or any act, omission or default under
the Loan Documents or accept partial performance of any of the obligations under
this Agreement or under any of the other Loan Documents; and/or
(i)    sell, convey, participate or assign all or any part of Lender’s interest
in this Agreement and the other Loan Documents.
4.    Guarantor Waiver of Defenses. Guarantor acknowledges that as a result of
the waivers set forth herein, this Agreement constitutes a direct and primary
obligation of Guarantor, and in connection therewith Guarantor unconditionally
and irrevocably waives any defense to the enforcement of this Agreement (except
as limited in this Section 4), including, without limitation:
(a)    Any defense arising by reason of Lender’s failure to provide
presentments, demands for performance, notices of nonperformance, protests,
notices of protest, notices of dishonor, and notices of acceptance of this
Agreement;
(b)    Any defense of any statute of limitations affecting the liability of
Guarantor hereunder or the liability of Borrower, or any other guarantor under
the Loan Documents, or the enforcement hereof, to the extent permitted by law;
(c)    Any defense arising by reason of (i) any invalidity or unenforceability
of (or any limitation of liability in) any of the Loan Documents or (ii) any
defense whatsoever that Borrower may or might have to the payment of the
Indebtedness or to the performance of any of the terms, provisions, covenants
and agreements contained in the Loan Documents (other than any defense that
Borrower is not liable under the Recourse Provision) or (iii) any manner in
which Lender has exercised its rights and remedies under the Loan Documents, or
(iv) cessation from any cause whatsoever;


3

--------------------------------------------------------------------------------




(d)    Any defense based upon any disability of Borrower or Guarantor, lack of
authority of the officers, directors, partners or agents acting or purporting to
act on behalf of Borrower, Guarantor or any principal of Borrower or Guarantor
or any defect in the formation of Borrower, Guarantor or any principal of
Borrower or Guarantor as a legal entity;
(e)    Any defense based upon the application by Borrower of the proceeds of the
Loan for purposes other than the purposes represented by Borrower to Lender or
intended or understood by Lender or Guarantor;
(f)    Any defense based upon an election of remedies by Lender, including any
election to proceed by judicial or nonjudicial foreclosure of any security,
whether real property or personal property security, or by deed in lieu thereof,
and whether or not every aspect of any foreclosure sale is commercially
reasonable, or any election of remedies, including remedies relating to real
property or personal property security, which destroys or otherwise impairs the
subrogation rights of Guarantor to proceed against Borrower or any guarantor for
reimbursement, or both;
(g)    Any defense based upon any statute or rule of law which provides that the
obligation of a surety must be neither larger in amount nor in any other aspect
more burdensome than that of a principal;
(h)    Any defense based upon Lender’s election, in any proceeding instituted
under the Federal Bankruptcy Code, of the application of Section 1111(b)(2) of
the Federal Bankruptcy Code or any successor statute;
(i)    Any defense based upon any borrowing or any grant of a security interest
under Section 364 of the Federal Bankruptcy Code;
(j)    Any defense based upon any duty of Lender to advise Guarantor of any
information known to Lender regarding the financial condition of Borrower and
all other circumstances affecting Borrower’s ability to perform its obligations
to Lender, it being agreed that Guarantor assumes the responsibility for being
and keeping informed regarding such condition or any such circumstances;
(k)    Any defense based on any right, claim or offset which Guarantor may have
against Borrower; and
(l)    Any other suretyship defense that may be available to Guarantor. Without
limiting the generality of the foregoing, Guarantor also waives (A) any defense
based upon Lender’s election to waive its lien as to all or any security for the
Loan pursuant to California Code of Civil Procedure (“CCP”) Section 726.5 or
otherwise, and (B) any and all benefits which might otherwise be available to
Guarantor under California Civil Code (“Civil Code”) Sections 2809, 2810, 2815,
2819, 2822, 2839, 2845 through 2850, 2899 and 3433.
5.    Additional Waivers. Guarantor understands and acknowledges that if Lender
forecloses judicially or nonjudicially against any real property security for
the Note, that


4

--------------------------------------------------------------------------------




foreclosure could impair or destroy any ability that Guarantor may have to seek
reimbursement, contribution or indemnification from Borrower or others based on
any right Guarantor may have of subrogation, reimbursement, contribution or
indemnification for any amounts paid by Guarantor under this Agreement.
Guarantor further understands and acknowledges that in the absence of this
provision, the potential impairment or destruction of Guarantor’s rights, if
any, may entitle Guarantor to assert a defense to this Agreement based on CCP
Section 580d as interpreted in Union Bank vs. Gradsky. By executing this
Agreement, Guarantor freely, irrevocably and unconditionally: (1) waives and
relinquishes that defense, and agrees that Guarantor will be fully liable under
this Agreement, even though Lender may foreclose judicially or nonjudicially
against any real property security for the Note; (2) agrees that Guarantor will
not assert that defense in any action or proceeding that Lender may commence to
enforce this Agreement; (3) acknowledges and agrees that the rights and defenses
waived by Guarantor under this Agreement include any right or defense that
Guarantor may have or be entitled to assert based upon or arising out of any one
or more of the following: (A) CCP Sections 580a (which if Guarantor had not
given this waiver, would otherwise limit Guarantor’s liability after any
nonjudicial foreclosure sale to the difference between the obligations for which
Guarantor is liable and the fair market value of the property or interests sold
at such nonjudicial foreclosure sale rather than the actual proceeds of such
sale), 580b and 580d (which if Guarantor had not given this waiver, would
otherwise limit Lender’s right to recover a deficiency judgment with respect to
purchase money obligations and after any nonjudicial foreclosure sale,
respectively), or 726 (which, if Guarantor had not given this waiver, among
other things, would otherwise require Lender to exhaust all of its security
before a personal judgment may be obtained for a deficiency); or (B) Civil Code
Section 2848; and (4) acknowledges and agrees that Lender is relying on this
waiver in making the Loan, and that this waiver is a material part of the
consideration that Lender is receiving for making the Loan. WITHOUT LIMITING THE
FOREGOING, GUARANTOR WAIVES ALL RIGHTS AND DEFENSES THAT GUARANTOR MAY HAVE
BECAUSE THE BORROWER’S DEBT AND THE GUARANTEED OBLIGATIONS ARE, OR IF ALL OF ANY
PORTION OF THE BORROWER’S OBLIGATIONS ARE EVER DEEMED, SECURED BY REAL PROPERTY.
THIS MEANS, AMONG OTHER THINGS:
(1)    LENDER MAY COLLECT FROM GUARANTOR WITHOUT FIRST FORECLOSING ON ANY REAL
OR PERSONAL PROPERTY COLLATERAL PLEDGED BY THE BORROWER; AND
(2)    IF LENDER FORECLOSES ON ANY REAL PROPERTY COLLATERAL PLEDGED BY THE
BORROWER:
a.    THE AMOUNT OF THE DEBT MAY BE REDUCED ONLY BY THE PRICE FOR WHICH THAT
COLLATERAL IS SOLD AT THE FORECLOSURE SALE, EVEN IF THE COLLATERAL IS WORTH MORE
THAN THE SALE PRICE; AND
b.    LENDER MAY COLLECT FROM GUARANTOR EVEN IF LENDER, BY FORECLOSING ON THE
REAL PROPERTY COLLATERAL, HAS DESTROYED ANY RIGHT GUARANTOR MAY HAVE TO COLLECT
FROM THE BORROWER.


5

--------------------------------------------------------------------------------




THIS IS AN UNCONDITIONAL AND IRREVOCABLE WAIVER OF ANY RIGHTS AND DEFENSES
GUARANTOR HAS BECAUSE THE BORROWER’S DEBT IS, OR BECAUSE THE BORROWER’S
OBLIGATIONS MAY BE DEEMED, SECURED BY REAL PROPERTY. THESE RIGHTS AND DEFENSES
INCLUDE, BUT ARE NOT LIMITED TO, ANY RIGHTS OR DEFENSES BASED UPON CCP SECTIONS
580a, 580b, 580d, OR 726.
6.    Bankruptcy.
(a)    The obligations of Guarantor hereunder shall remain in full force and
effect without regard to, and shall not be affected or impaired by any
bankruptcy, insolvency, reorganization, composition, adjustment, dissolution,
liquidation or other like proceeding relating to Borrower, Guarantor, any other
guarantor (which term shall include any other party at any time directly or
contingently liable for any of Borrower’s obligations under the Loan Documents)
or any affiliate of Borrower or any action taken with respect to this Agreement
by any trustee or receiver, or by any court, in any such proceeding, whether or
not Guarantor shall have had notice or knowledge of any of the foregoing.
(b)    Notwithstanding any modification, discharge or extension of the maturity
date of the Loan, or any amendment, modification, stay or cure of Lender’s
rights under the Loan Agreement, the Note, Mortgage or any other Loan Document
which may occur in any bankruptcy or reorganization case or proceeding affecting
Borrower, whether permanent or temporary, and whether or not assented to by
Lender, Guarantor hereby agrees that Guarantor shall be obligated hereunder to
pay the amounts due hereunder in accordance with the terms of this Agreement as
in effect on the date hereof; provided that no amendment or modification of the
Recourse Provision shall be binding on Guarantor unless Guarantor has consented
to such amendment or modification.
(c)    Guarantor agrees that to the extent that Borrower makes a payment or
payments to Lender with respect to any of the Guaranteed Obligations, which
payment or payments or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required, for any of the
foregoing reasons or for any other reasons, to be repaid or paid over to a
custodian, trustee, receiver or any other party under any bankruptcy act, state
or federal law, common law or equitable cause, then to the extent of such
payment or repayment, the obligation or part thereof intended to be satisfied
shall be revived and continue in full force and effect as if such payment had
not been made and Guarantor shall be primarily liable for this obligation.
7.    Subrogation Waiver/Subordination.
(a)    Notwithstanding any provision to the contrary contained in the other Loan
Documents or this Agreement, Guarantor hereby unconditionally and irrevocably
waives until all obligations under the Loan Documents have been paid and
performed in full and all applicable preference periods and fraudulent transfer
periods have expired, (i) any and all rights of subrogation (whether arising
under contract, 11 U.S.C. §509 or otherwise), to the claims, whether existing
now or arising hereafter, Lender may have against Borrower,


6

--------------------------------------------------------------------------------




and (ii) any and all rights of reimbursement, contribution or indemnity against
Borrower or any future guarantors of any obligations under the Loan Documents)
which may have heretofore arisen or may hereafter arise in connection with any
guaranty or pledge or grant of any lien or security interest made in connection
with any obligations under the Loan Documents. Guarantor hereby acknowledges
that the waiver contained in the preceding sentence (the “Subrogation Waiver”)
is given as an inducement to Lender to enter into the Loan Documents and, in
consideration of Lender’s willingness to enter into the Loan Documents,
Guarantor agrees not to amend or modify in any way the Subrogation Waiver
without Lender’s prior written consent. If any amount shall be paid to Guarantor
on account of any claim set forth at any time when all of the obligations under
the Loan Documents shall not have been paid or performed in full, such amount
shall be held in trust by Guarantor for Lender’s benefit, shall be segregated
from the other funds of Guarantor and shall forthwith be paid over to Lender to
be applied in whole or in part by Lender against such obligations, whether
matured or unmatured, in accordance with Section 2.7(c) of the Loan Agreement.
Nothing contained herein is intended or shall be construed to give to Guarantor
any rights of subrogation or right to participate in any way in Lender’s rights,
title or interest in the Loan Documents, notwithstanding any payments made by
Guarantor under this Agreement, all such rights of subrogation and participation
being hereby expressly waived and released until all obligations under the Loan
Documents have been paid and performed in full and all applicable preference
periods and fraudulent transfer periods have expired.
(b)    In the event that Guarantor shall advance or become obligated to pay any
sums with respect to any obligation hereby guaranteed or in the event that for
any reason whatsoever Borrower or any subsequent owner of the collateral
securing the Loan is now, or shall hereafter become, indebted to Guarantor,
Guarantor agrees that the amount of such sums and of such indebtedness together
with all interest thereon, shall at all times be subordinate as to the lien,
time of payment and in all other respects, to all sums, including principal,
interest and other amounts, at any time owing to Lender under any of the Loan
Documents and that Guarantor shall not be entitled to enforce or receive payment
thereof until all such sums owing to Lender have been paid. Nothing herein
contained is intended or shall be construed to give to Guarantor any right to
participate in any way in the right, title or interest of Lender in or to the
collateral securing the Loan, notwithstanding any payments made by Guarantor
under this Agreement, all such rights of participation being hereby expressly
waived and released.
8.    Guarantor’s Representations and Warranties. Guarantor makes the following
representations and warranties which shall survive the execution and delivery of
this Agreement:
(a)    Guarantor has the power and authority to execute, deliver and perform its
obligations under the terms and provisions of this Agreement and has duly
authorized, executed, and delivered the same.
(b)    Neither the execution and delivery of this Agreement, nor the
consummation of the transactions herein contemplated, nor compliance with the
terms and provisions hereof, will contravene in any material respect any
provision of law, statute, rule or regulation to which Guarantor is subject or
any material judgment, decree,


7

--------------------------------------------------------------------------------




franchise, order or permit applicable to Guarantor, or will conflict or will be
inconsistent with, or will result in any material breach of, any of the terms,
covenants, conditions or provisions of, or constitute a material default under,
or result in the creation or imposition of any lien, security interest, charge
or encumbrance upon any of the property or assets of Guarantor pursuant to the
terms of, any indenture, mortgage, deed of trust, agreement or other instrument
to which Guarantor is a party or may be bound or subject.
(c)    No consent or approval of, or exemption by, any governmental or public
body or authority is required to authorize, or is required in connection with
the execution, delivery and performance of, this Agreement or of any of the
instruments or agreements herein referred to, or the taking of any action hereby
contemplated.
9.    Guarantor’s Relationship to Borrower. Guarantor is affiliated with
Borrower, has personal knowledge of and is familiar with Borrower’s business
affairs and books and records.
10.    Mortgage Priority. Nothing herein contained shall in any manner affect
the lien or priority of the Mortgage securing the Loan, and upon the occurrence
and during the continuance of an Event of Default, Lender may invoke any
remedies it may have under this Agreement (with respect to any such Event of
Default that triggers liability under the Recourse Provision) or the other Loan
Documents, either concurrently or successively and the exercise of any one or
more of such remedies shall not be deemed an exhaustion of such remedy or
remedies or a waiver of any other remedy or remedies and shall not be deemed an
election of remedies. The exercise by Lender of any such remedies shall not
release, discharge or excuse Guarantor from its obligations hereunder unless and
until the full amount of the Indebtedness evidenced by the Note, governed by the
Loan Agreement and secured by the Mortgage has been fully paid and satisfied.
11.    Duration of Agreement. This Agreement shall remain in full force and
effect until all obligations of Borrower and Guarantor under the Loan Documents
have been satisfied in full and are no longer subject to disgorgement under any
applicable state or federal creditor rights or bankruptcy laws. No delay on the
part of Lender in exercising any options, powers or rights, or the partial or
single exercise thereof, shall constitute a waiver thereof. No waiver of any
rights hereunder shall be deemed to be made by Lender unless the same shall be
in writing, duly signed on behalf of Lender, and each such waiver (if any) shall
apply only with respect to the specific instance involved and shall in no way
impair the rights of Lender or the obligations of Guarantor to Lender in any
other respect at any other time. No modification or amendment of this Agreement
shall be deemed to be made unless the same shall be in writing, duly signed by
Lender and Guarantor. This Agreement is binding upon Guarantor, Guarantor’s
heirs, personal representatives, successors or assigns, and shall inure to the
benefit of the Lender Parties, including, without limitation, any other
permitted holder at any time of the Loan Documents.
12.    Guarantor’s Familiarity with the Loan Documents. Guarantor acknowledges
that copies of the Loan Documents have been made available to Guarantor and that
Guarantor is familiar with their contents including, without limitation, the
Recourse Provision. Guarantor affirmatively agrees that upon any transfer of the
Premises in accordance with the provisions of the Loan Agreement, it shall not
be necessary for Guarantor to reaffirm its continuing obligations under this
Agreement, but Guarantor will do so upon request by Lender.


8

--------------------------------------------------------------------------------




13.    Notices. All notices, consents, approvals and requests required or
permitted hereunder shall be given in writing and shall be effective for all
purposes if hand delivered or sent by: (i) certified or registered United States
mail, postage prepaid, return receipt requested; or (ii) expedited prepaid
delivery service, either commercial or United States Postal Service, with proof
of attempted delivery; addressed in either case as follows:
If to Lender, at the following address:
Midland Loan Servicing
10851 Mastin, Suite 300
Overland Park, Kansas 66210
Attention: Barings Servicing Group
Loan No.: 16714
With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Barings
One Financial Plaza
Hartford, Connecticut 06103
Attention: Real Estate Loan Servicing
Loan No.: 16714
and:
Massachusetts Mutual Life Insurance Company
c/o Barings
One Financial Plaza
Hartford, Connecticut 06103
Attention: Real Estate Loan Servicing
Loan No.: 16714
If to Guarantor, at the following address:
Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Corporate Finance
With a copy to:
Kilroy Realty, L.P.
12200 West Olympic Boulevard, Suite 200
Los Angeles, California 90064
Attention: Legal Department – Lindsay Florin
And a copy to:


9

--------------------------------------------------------------------------------




Latham & Watkins LLP
355 South Grand Avenue
Los Angeles, CA 90071-1560
Attention: Glen B. Collyer
or to such other address and person as shall be designated from time to time by
Lender or Guarantor, as the case may be, in a written notice to the other party
in the manner provided for in this Section 13. A notice shall be deemed to have
been given: in the case of hand delivery, at the time of actual delivery; in the
case of registered or certified mail, three (3) Business Days after deposit in
the United States mail; in the case of expedited prepaid delivery, upon the
first attempted delivery on a Business Day. A party receiving a notice that does
not comply with the technical requirements for notice under this Section 13 may
elect to waive any deficiencies and treat the notice as having been properly
given.
14.    Successors and Assigns. This Agreement shall be binding upon Guarantor’s
successors and assigns and shall inure to the benefit of Lender, the Lender
Parties and their respective successors and assigns.
15.    Governing Law. In all respects, including, without limitation, matters of
construction and performance of this Agreement and the obligations arising
hereunder, this Agreement shall be governed by, and construed in accordance
with, the laws of the state in which the Premises are located applicable to
contracts and obligations made and performed in such state and any applicable
laws of the United States of America. Interpretation and construction of this
Agreement shall be according to the contents hereof and without presumption or
standard of construction in favor of or against Guarantor or Lender.
16.    Waiver of Trial by Jury. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
GUARANTOR AND LENDER (BY ITS ACCEPTANCE HEREOF) EACH HEREBY WAIVES THE RIGHT TO
A TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED UPON, OR RELATED TO, THE
SUBJECT MATTER OF THIS AGREEMENT. THIS WAIVER IS KNOWINGLY, INTENTIONALLY, AND
VOLUNTARILY MADE BY GUARANTOR AND LENDER, AND GUARANTOR AND LENDER (BY ITS
ACCEPTANCE HEREOF) EACH ACKNOWLEDGE THAT THE OTHER PARTY HAS NOT MADE ANY
REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL BY JURY OR IN ANY WAY TO
MODIFY OR NULLIFY ITS EFFECT. GUARANTOR FURTHER ACKNOWLEDGES THAT GUARANTOR HAS
BEEN REPRESENTED (OR HAS HAD THE OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING
OF THIS AGREEMENT BY INDEPENDENT LEGAL COUNSEL SELECTED BY GUARANTOR AND THAT
GUARANTOR HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.
17.    Consent to Jurisdiction and Venue. Each of Lender and Guarantor hereby
submits to personal jurisdiction in the State in which the Premises are located
for the enforcement of the provisions of this Agreement and irrevocably waives
any and all rights to object to such jurisdiction for the purposes of litigation
to enforce any provision of this Agreement. Each of Lender and Guarantor hereby
consents to the jurisdiction of and agrees that any action, suit or proceeding
to enforce this Agreement may be brought in any state or federal


10

--------------------------------------------------------------------------------




court in the state in which the Premises are located. Each of Lender and
Guarantor hereby irrevocably waives any objection that it may have to the laying
of the venue of any such actions, suit, or proceeding in any such court and
hereby further irrevocably waives any claim that any such action, suit or
proceeding brought in such a court has been brought in an inconvenient forum.
18.    Service of Process. In its filings with the Secretary of State of the
State of California, Guarantor has appointed Paracorp Incorporated, with an
address at 2804 Gateway Oaks Drive, Suite 200, Sacramento, California 95833, as
its authorized agent to accept and acknowledge on its behalf service of any and
all process which may be served in any such suit, action or proceeding in any
federal or state court and agrees that service of process upon said agent at
said address and written notice of said service, and a full copy of all
documents that were served, mailed or delivered to Guarantor in the manner
provided herein shall be deemed in every respect effective service of process
upon Guarantor, in any such suit, action or proceeding in connection with this
Agreement. Guarantor (a) shall give prompt notice to Lender of any change of
address of its authorized agent hereunder, (b) may at any time and from time to
time designate a substitute authorized agent with an office in the State where
the Premises are located (which substitute agent and office shall be designated
as the person and address for service of process), and (c) shall promptly
designate such a substitute if its authorized agent ceases to have an office the
State where the Premises are located or is dissolved without leaving a
successor.
19.    Attorneys’ Fees; Costs. In addition to all other amounts payable by
Guarantor hereunder, Guarantor hereby agrees to pay to Lender upon demand any
and all reasonable Costs incurred by Lender in connection with the workout,
collection or enforcement of this Agreement, including probate, appellate and
bankruptcy proceedings, any post-judgment proceedings to collect or enforce any
judgment or order relating to this Agreement, and all such Costs shall be
included as additional Indebtedness bearing interest at the Default Rate set
forth in the Loan Agreement until paid. In any action to enforce Lender’s rights
and remedies hereunder, there shall be allowed and included as additional
Indebtedness all Costs which may be paid or incurred by or on behalf of Lender.
For the purposes hereof “Costs” means all expenditures and expenses which may be
reasonably incurred by or on behalf of Lender including repair costs, payments
to remove or protect against liens, reasonable attorneys’ fees (including
reasonable fees of Lender’s inside counsel), receivers’ fees, appraisers’ fees,
engineers’ fees, accountants’ fees, independent consultants’ fees (including
environmental consultants), all costs and expenses reasonably incurred in
connection with any of the foregoing, Lender’s actual out-of-pocket costs and
expenses related to any audit or inspection of the Mortgaged Property, all
actual outlays for documentary and expert evidence, stenographers’ charges,
stamp taxes, publication costs, and costs (which may be estimates as to items to
be expended after entry of an order or judgment) for procuring all such
abstracts of title, title searches and examination, title insurance policies,
and similar data and assurances with respect to title as Lender may deem
reasonably necessary either to prosecute any action or to evidence to bidders at
any sale of the Mortgaged Property the true condition of the title to, or the
value of, the Mortgaged Property. Further, all “Costs” shall include such other
costs, expenses and fees as may be reasonably incurred by Lender in the
protection of the Mortgaged Property in connection with this Agreement,
including reasonable attorneys’ fees, expenses and costs in any litigation or
proceeding affecting this Agreement, including probate, appellate, and
bankruptcy proceedings, and any post-judgment proceedings to collect or enforce
any judgment or order relating to this Agreement, to obtain any court order or


11

--------------------------------------------------------------------------------




the appointment of a receiver to enforce Lender’s rights pursuant to Section 564
of the California Code of Civil Procedure and/or Section 2929.5 of the
California Civil Code or in preparation for the commencement or defense of any
action or proceeding, shall be immediately due and payable to Lender, with
interest thereon at the Default Rate. This provision is separate and several,
and shall survive the merger of this provision into any judgment.
20.    Joint and Several Liability. If more than one party is executing this
Agreement as a Guarantor, then each party that executes this Agreement shall be
jointly and severally responsible for any and all obligations of any Guarantor
hereunder.
21.    Severability. All rights, powers and remedies provided in this Agreement
may be exercised only to the extent that the exercise thereof does not violate
any applicable law, and are intended to be limited to the extent (but only to
the extent) necessary so that they will not render this Agreement invalid or
unenforceable. If any term, covenant, condition, or provision of this Agreement
or the application thereof to any person or circumstances shall, to any extent,
be invalid or unenforceable, the remaining terms, covenants, conditions and
provisions of this Agreement, or the application of such term, covenant,
condition or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term, covenant, condition and provision of this Agreement shall be modified
and/or limited to the extent necessary to render the same valid and enforceable
to the fullest extent permitted by law.
22.    Time of the Essence. Time shall be of the essence in the performance of
all obligations of Guarantor under this Agreement and every other Loan Document.
23.    Definitions. Any initially capitalized term not defined herein shall have
the meaning set forth in the Loan Agreement.
24.    Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original agreement.
25.    Application of Payments. So long as any Event of Default has occurred and
is continuing and unless otherwise required by Law or a specific agreement to
the contrary, all payments received by Lender from Borrower, or any other party
other than Guarantor, with respect to the Guaranteed Obligations, shall be
applied by Lender in such manner and order as Lender desires, in its sole
discretion. It is specifically agreed that for so long as any Event of Default
has occurred and is continuing, Lender may apply such funds to obligations of
Borrower which are not guaranteed hereby prior to applying any funds to the
obligations guaranteed hereby.


[No Further Text On This Page]


12

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, Guarantor has duly executed this Agreement as of the date
first above written.


 
 
GUARANTOR:
 
 
 
 
 
KILROY REALTY, L.P.,
a Delaware limited partnership
 
 
 
 
By:
Kilroy Realty Corporation,
a Maryland corporation,
its general partner


 
 
 
 
By:
/s/ Tyler H. Rose
 
 
Name: Tyler H. Rose
Title:   Executive Vice President and Chief Financial Officer
 
By:
/s/ Michelle Ngo
 
 
Name: Michelle Ngo
Title:   Senior Vice President and Treasurer



S-1

--------------------------------------------------------------------------------






A notary public or other officer completing this certificate verifies only the
identity of the individual who signed the document to which this certificate is
attached, and not the truthfulness, accuracy, or validity of that document.


STATE OF CALIFORNIA
)
 
) ss:
COUNTY OF Los Angeles        
)



On November 22, 2016 before me, Yuson Shin
Notary Public                (insert name and title of the officer),
personally appeared Tyler H. Rose and Michelle Ngo , who proved to me on the
basis of satisfactory evidence to be the person(s) whose name(s) is/are
subscribed to the within instrument and acknowledged to me that he/she/they
executed the same in his/her/their authorized capacity(ies), and that by
his/her/their signature(s) on the instrument the person(s), or the entity upon
behalf of which the person(s) acted, executed the instrument.
I certify under PENALTY OF PERJURY under the laws of the State of California
that the foregoing paragraph is true and correct.
WITNESS my hand and official seal.


Signature: /s/ Yuson Shin


[Seal]


 
N-1
 
 


